                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                              CASE NO. 19-62196-CIV-ALTMAN

VLADDY’S DIAMOND, INC.,

       Plaintiff,
vs.

ADRIAN BRONER,

      Defendant.
_________________________/

                                              ORDER

       THIS MATTER comes sua sponte before the Court.

                                         BACKGROUND

       Federal Rule of Civil Procedure 4(a) governs the contents of a federal summons and

requires that a summons “be signed by the clerk” and “bear the court’s seal.” FED. R. CIV. P.

4(a)(1)(F)–(G). Rule 4(b), by contrast, governs the issuance of a federal summons and provides

that, on “or after filing the complaint, the plaintiff may present a summons to the clerk for signature

and seal.” FED. R. CIV. P. 4(b). Finally, Rule 4(m) requires a plaintiff, within 90 days after filing

the complaint, to serve that summons, along with a copy of the complaint, on each defendant. FED.

R. CIV. P. 4(m).

       The Plaintiff filed its Complaint on September 3, 2019. See Complaint [ECF No. 1]. On

December 3, 2019—one day after the 90-day service deadline had expired—the Court reminded

the Plaintiff of its obligation to effectuate service and sua sponte extended the service deadline on

the Plaintiff’s behalf. See December 3, 2019, Order [ECF No. 5]. But, the Court warned, “[f]ailure

to serve the Defendant will result in dismissal without further notice.” Id.

       On December 5, 2019, the Plaintiff attached a “Proof of Service” document to a docket
entry it labeled “Summons Returned Executed.” See Proof of Service [ECF No. 9]. In that “Proof

of Service,” the Plaintiff’s process server attests that he “went to Santander Arena . . . to serve a

complaint and summons” on the Defendant. Id. ¶ 1. But, after setting out his intention to serve

both the summons and complaint, the process server then describes in only the vaguest terms the

“documents” he says he served. Id. ¶ 3. Notably, the process server never avers that he served the

summons on the Defendant.

       And it is now clear why: The processs server never actually served the summons on the

Defendant. In fact, the Clerk of Court never issued any summons at all. The Plaintiff attached no

exhibits, cover sheet, or proposed summons to its Complaint. See Compl. And, after the Plaintiff

finally filed the cover sheet on September 4, 2019, see Cover Sheet [ECF No. 4], there is no activity

of any kind on the docket until the Court’s December 3, 2019 Order requiring proof of service.

Specifically, until the Plaintiff filed its “Proof of Service” on December 5, 2019, no summons

appears anywhere on the docket. In other words, the “documents” the process server says he served

did not include—could not have included—the summons.

                                           ANALYSIS

       District courts have “unquestionable authority” to control their own dockets and may

dismiss an action sua sponte—provided the Court gives notice to the plaintiff of its intent to

dismiss and an opportunity to respond. See Frank v. Schulson et al., No. 18-14779, 2019 WL

3545891, at *1 (11th Cir. Aug. 5, 2019); see also Dynes v. Army Air Force Exch. Serv., 720 F.2d

1495, 1499 (11th Cir. 1983) (holding that dismissal without prejudice for failure to comply with a

court order was not an abuse of discretion). Despite the Court’s unambiguous instructions, the

Plaintiff has failed both to (1) effectuate service within the time prescribed by the Federal Rules

and to (2) comply with this Court’s orders.


                                                 2
       Rule 4(m) requires the Plaintiff to establish “good cause” for this failure. See FED. R. CIV.

P. 4(m). But the Plaintiff has given no cause—let alone “good cause”—here. Nor could he have.

After all, as the Eleventh Circuit has explained, any “reliance on . . . the notion that the court was

required to issue the summons to [the Plaintiff] without any action on his part does not amount to

good cause, but rather to the sort of inadvertence and negligence that specifically is not good cause

for delay.” Pierce v. Kyle, 445 F. App’x 201, 202 (11th Cir. 2011).1

       Accordingly, the Court hereby

       ORDERS that this case is DISMISSED without prejudice. The Clerk of Court is directed

to CLOSE this case. Any pending motions are DENIED as moot.

       DONE AND ORDERED in Fort Lauderdale, Florida this 8th day of January 2020.




                                                          _________________________________
                                                          ROY K. ALTMAN
                                                          UNITED STATES DISTRICT JUDGE
cc:    counsel of record




1
 Notably, the five-year statute of limitations for the Plaintiff’s breach-of-contract claim has not
yet run. See Fla. Stat. § 95.11.
                                                 3
